Name: Council Regulation (EEC) No 3439/92 of 23 November 1992 opening and providing for the administration of Community tariff quotas for an agricultural and a chemical product (Fifth series 1992)
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 1 . 12. 92 Official Journal of the European Communities No L 350/3 COUNCIL REGULATION (EEC) No 3439/92 of 23 November 1992 opening and providing for the administration of Community tariff quotas for an agricultural and a chemical product (Fifth series 1992) tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the ad ­ ministration of the quantities drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricul ­ tural and chemical products will remain in the course of 1992 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1992 taking account of the need not to disturb the markets for such products not to the starting out or development of Community production ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these HAS ADOPTED THIS REGULATION : Article 1 1 . From the date of entry into force of this Regulation until 31 December 1992, the duties applicable to imports of the following products shall be suspended at the levels and up to the limits of the Community tariff quotas shown below : Order No CN code Description Quota volume (tonnes) Quota duty (%) 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia polytricha steamed, cut 210 0 into strips of a width of 6 mm or more but not more than 8 mm, for the manufacture of prepared meals (a) 09.2851 ex 2907 12 00 O-Cresol having a purity of not less than 98,5% 6 000 0 (') See Taric codes in the Annex. (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. Article 32. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. No L 350/4 Official Journal of the European Communities 1 . 12. 92 Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater that the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Council The President N. LAMONT ANNEX Taric codes Order No CN codes Taric codes 09.2849 ex 0710 80 60 0710 80 60*10 09.2851 ex 2907 12 00 2907 12 00*10